Name: 80/1300/EEC: Commission Decision of 23 December 1980 concerning health protection measures with regard to imports of certain fresh meat from the State of Rio Grande do Sul, Brazil
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  America;  international trade;  tariff policy
 Date Published: 1980-12-31

 Avis juridique important|31980D130080/1300/EEC: Commission Decision of 23 December 1980 concerning health protection measures with regard to imports of certain fresh meat from the State of Rio Grande do Sul, Brazil Official Journal L 377 , 31/12/1980 P. 0051 - 0051 Spanish special edition: Chapter 03 Volume 20 P. 0141 Portuguese special edition Chapter 03 Volume 20 P. 0141 COMMISSION DECISION of 23 December 1980 concerning health protection measures with regard to imports of certain fresh meat from the State of Rio Grande do Sul, Brazil (80/1300/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 77/98/EEC (2), and in particular Articles 16 and 28 thereof, Whereas the health conditions and health certificates required on imports of fresh meat from Brazil were laid down by Commission Decision 78/694/EEC (3), as last amended by Decision 79/690/EEC (4), notably on account of the situation with regard to foot and mouth disease then existing in Brazil; Whereas, because a large number of outbreaks of foot and mouth disease occurred in the State of Rio Grande do Sul, Brazil, it was necessary to suspend by Commission Decision 80/798/EEC (5), the authorization of imports of certain fresh meat from that State until 30 September 1980 ; whereas this suspension was extended until 31 December 1980 by Commission Decision 80/960/EEC (6); Whereas this suspension can now be revoked, following an improvement in the situation ; whereas, however, the meat produced during and prior to the suspension period, because of animal health risks, should not be authorized by Member States for import into the Community; Whereas the measures provided for by this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The suspension of authorization of imports of fresh meat of bovine animals from the State of Rio Grande do Sul, Brazil is hereby revoked. 2. Nevertheless the authorization of the imports of fresh meat produced or originating in Rio Grande do Sul prior to 1 January 1981 shall continue to be suspended. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 December 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 302, 31.12.1972, p. 28. (2)OJ No L 26, 31.1.1977, p. 81. (3)OJ No L 236, 26.8.1978, p. 29. (4)OJ No L 201, 9.8.1979, p. 34. (5)OJ No L 234, 5.9.1980, p. 34. (6)OJ No L 269, 14.10.1980, p. 14.